Exhibit 10.7

AMENDED AND RESTATED SECURITY AGREEMENT

THIS AMENDED AND RESTATED SECURITY AGREEMENT (this “Agreement”), dated as of
September 5, 2007, is made between Arius Two, Inc., a Delaware corporation
(“Debtor”) and QLT USA, Inc., a Delaware corporation (“Secured Party”).

Debtor and Secured Party hereby agree as follows:

SECTION 0. Amendment and Restatement. That certain Security Agreement, dated
September 5, 2007, between the parties, is hereby amended and restated in its
entirety as set forth herein

SECTION 1. Definitions; Interpretation.

(a) All capitalized terms used in this Agreement and not otherwise defined
herein shall have the meanings assigned to them in the Intellectual Property
Assignment Agreement dated September 5, 2007, between Debtor and Secured Party
(the “Transfer Agreement”).

(b) As used in this Agreement, the following terms shall have the following
meanings:

“Collateral” means all of Debtor’s right, title, and interest in and to (i) the
Purchased Assets, (ii) the “Purchased Assets”, as defined in that certain
Intellectual Property Assignment Agreement dated August 2, 2006, between Debtor
and Secured Party (the “Ex-US Purchase Agreement”), to the extent concerning
Canada or Mexico (the “Mexican/Canadian Assets”), (iii) that certain BEMA
License Agreement, entered into of even date herewith, between Debtor and Arius
Pharmaceuticals, Inc. (“Arius”), granting Arius certain exclusive rights with
respect to the Purchased Assets (as defined in the Transfer Agreement) and
Mexican/Canadian Assets, and any consent(s) or waiver(s), between Debtor, Arius
and, if applicable, CDC IV, LLC (“CDC”), permitting Arius to grant certain
rights under its rights in the Purchased Assets to any Third Party(ies) (the
BEMA License Agreement, together with any subsequent amendments thereto and such
consent(s) or waiver(s), the “New License Agreement”; any such Third Party(ies),
“Sublicensee(s)”), and (iv) all products, accounts, contract rights, proceeds
and supporting obligations of any and all of the foregoing, whether now owned or
hereafter acquired.

“Collateral Documents” means collectively this Agreement, the Patent and
Trademark Security Agreement, the Loan Documents and all other certificates,
documents, agreements and instruments delivered to Secured Party under the Note
or in connection with the Obligations.

“Event of Default” has the meaning set forth in Section 7.



--------------------------------------------------------------------------------

“Lien” means any mortgage, deed of trust, pledge, security interest, assignment,
deposit arrangement, charge or encumbrance, lien (statutory or other), or other
preferential arrangement (including, without limitation, any conditional sale or
other title retention agreement, any financing lease having substantially the
same economic effect as any of the foregoing or any agreement to give any
security interest).

“Loan Documents” means the Transfer Agreement, the Note and the Guaranty.

“Note” means that certain Secured Promissory Note dated September 5, 2007 made
by Debtor in favor of Secured Party, as amended, modified, renewed, extended or
replaced from time to time.

“Obligations” means the indebtedness, liabilities and other obligations of
Debtor to Secured Party, created under, arising out of or in connection with the
Note or any other Collateral Document, including, without limitation, all unpaid
principal of the Note, all interest accrued thereon, all fees and all other
amounts payable by Debtor to Secured Party thereunder or in connection
therewith, whether now existing or hereafter arising, and whether due or to
become due, absolute or contingent, liquidated or unliquidated, determined or
undetermined, and including interest that accrues after the commencement by or
against Debtor of any bankruptcy or insolvency proceeding naming such Person as
the debtor in such proceeding.

“Permitted Liens” has the meaning set forth on Exhibit A.

“Person” means an individual, corporation, partnership, joint venture, trust,
unincorporated organization, governmental agency or authority, or any other
entity of whatever nature.

“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of Delaware.

(c) Where applicable and except as otherwise defined herein, terms used in this
Agreement shall have the meanings assigned to them in the UCC.

(d) In this Agreement, (i) the meaning of defined terms shall be equally
applicable to both the singular and plural forms of the terms defined; and
(ii) the captions and headings are for convenience of reference only and shall
not affect the construction of this Agreement.

SECTION 2. Security Interest. As security for the payment and performance of the
Obligations, Debtor hereby grants to Secured Party a security interest in the
Collateral. This Agreement shall create a continuing security interest in the
Collateral which shall remain in effect until terminated in accordance with
Section 23 hereof.

SECTION 3. Financing Statements and other Action.

(a) Debtor hereby authorizes Secured Party to file at any time and from time to
time any financing statements describing the Collateral, and Debtor shall
execute and deliver

 

2



--------------------------------------------------------------------------------

to Secured Party, and Debtor hereby authorizes Secured Party to file (with or
without Debtor’s signature), at any time and from time to time, all amendments
to financing statements, assignments, continuation financing statements,
termination statements, account control agreements, and other documents and
instruments, in form reasonably satisfactory to Secured Party, as Secured Party
may reasonably request, to perfect and continue perfected, maintain the priority
of or provide notice of the security interest of Secured Party in the Collateral
and to accomplish the purposes of this Agreement including, but not limited to,
a Patent and Trademark Security Agreement to be filed with the any relevant
patent and trademark office or equivalent authority or agency. Without limiting
the generality of the foregoing, Debtor ratifies and authorizes the filing by
Secured Party of any financing statements filed prior to the date hereof.

(b) Debtor will not create any chattel paper without placing a legend on the
chattel paper acceptable to Secured Party indicating that Secured Party has a
security interest in the chattel paper.

SECTION 4. Representations and Warranties. Debtor represents and warrants to
Secured Party that:

(a) Debtor is duly organized, validly existing and in good standing under the
law of the jurisdiction of its organization and has all requisite power and
authority to execute, deliver and perform its obligations under the Collateral
Documents.

(b) The execution, delivery and performance by Debtor of the Collateral
Documents have been duly authorized by all necessary action of Debtor, and the
Collateral Documents constitute the legal, valid and binding obligations of
Debtor, enforceable against Debtor in accordance with its terms.

(c) No consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with, any federal, state or
local governmental authority on the part of Debtor is required in connection
with the consummation of the transactions contemplated by this Agreement and the
other Collateral Documents. Debtor is not in violation or default of any
provision of its Certificate of Incorporation or Bylaws, or in any material
respect of any instrument, judgment, order, writ, decree or contract to which it
is a party or by which it is bound, or, to its knowledge, of any provision of
any federal or state statute, rule or regulation which is applicable to Debtor.
The execution, delivery and performance of this Agreement and the other
Collateral Documents and the consummation of the transactions contemplated
hereby and thereby will not result in any such violation of any provision of
Debtor’s Certificate of Incorporation or bylaws, or be in conflict with or
constitute, with or without the passage of time and giving of notice, either a
default under any such provision, instrument, judgment, order, writ, decree or
contract or an event that results in the creation of any lien, charge or
encumbrance upon any of the Collateral or the suspension, revocation,
impairment, forfeiture or non-renewal of any material permit, license,
authorization or approval applicable to Debtor, its business or operations or
any of its assets or properties.

(d) All patents and patent applications, trademarks, service marks and trade
names (whether registered or unregistered), and applications for registration of
such trademarks,

 

3



--------------------------------------------------------------------------------

service marks and trade names, included in the Collateral as of the Effective
Date, are set forth in Schedule 1.

SECTION 5. Covenants. So long as any of the Obligations remain unsatisfied,
Debtor agrees that:

(a) Debtor shall appear in and defend any action, suit or proceeding which may
affect to a material extent its title to, or right or interest in, or Secured
Party’s right or interest in, the Collateral, and shall do and perform all
reasonable acts that may be necessary and appropriate to maintain, preserve and
protect the Collateral.

(b) Debtor shall comply in all material respects with all laws, regulations and
ordinances, and all policies of insurance, relating in a material way to the
possession, operation, maintenance and control of the Collateral.

(c) Debtor shall give prompt written notice to Secured Party (and in any event
not later than 30 days following any change described below in this subsection)
of: (i) any change in the location of Debtor’s chief executive office or
principal place of business; (ii) any change in its name; (iii) any changes in
its identity or structure in any manner which might make any financing statement
filed hereunder incorrect or misleading; (iv) any change in its registration as
an organization (or any new such registration); or (v) any change in its
jurisdiction of organization; provided that Debtor shall not change its
jurisdiction of organization to a jurisdiction outside of the United States.

(d) Debtor shall keep the Collateral free of all Liens except Permitted Liens.

(e) Debtor shall pay and discharge all taxes, fees, assessments and governmental
charges or levies imposed upon it with respect to the Collateral prior to the
date on which penalties attach thereto, except to the extent such taxes, fees,
assessments or governmental charges or levies are being contested in good faith
by appropriate proceedings.

(f) Debtor shall maintain and preserve its legal existence, its rights to
transact business and all other rights, franchises and privileges necessary or
desirable in the normal course of its business and operations and the ownership
of the Collateral, except in connection with any transactions expressly
permitted by the Collateral Documents.

(g) If and when Debtor shall obtain rights to any new patents, trademarks,
service marks, trade names, or otherwise acquire or become entitled to the
benefit of, or apply for registration of, any of the foregoing, which are based
upon or derived from the Collateral, Debtor (i) shall promptly notify Secured
Party thereof and (ii) hereby authorizes Secured Party to modify, amend, or
supplement Schedule 1 and from time to time to include any of the foregoing and
make all necessary or appropriate filings with respect thereto.

SECTION 6. Rights of Secured Party; Authorization; Appointment.

(a) At the request of Secured Party, upon the occurrence and during the
continuance of any Event of Default, all remittances received by Debtor with
respect to the Collateral shall be held in trust for Secured Party and, in
accordance with Secured Party’s

 

4



--------------------------------------------------------------------------------

instructions, remitted to Secured Party or deposited to an account of Secured
Party in the form received (with any necessary endorsements or instruments of
assignment or transfer).

(b) At the request of Secured Party, upon the occurrence and during the
continuance of any Event of Default, Secured Party shall be entitled to receive
all distributions and payments of any nature received by Debtor with respect to
any Collateral, and all such distributions or payments received by the Debtor
shall be held in trust for Secured Party and, in accordance with Secured Party’s
instructions, remitted to Secured Party or deposited to an account designated by
Secured Party in the form received (with any necessary endorsements or
instruments of assignment or transfer).

(c) Secured Party shall have the right to, in the name of Debtor, or in the name
of Secured Party or otherwise, upon notice to but without the requirement of
assent by Debtor, and Debtor hereby constitutes and appoints Secured Party (and
any of Secured Party’s officers, employees or agents designated by Secured
Party) as Debtor’s true and lawful attorney-in-fact, with full power and
authority to: (i) sign and file any of the financing statements and other
documents and instruments which must be executed or filed to perfect or continue
perfected, maintain the priority of or provide notice of Secured Party’s
security interest in the Collateral and (ii) execute any and all such other
documents and instruments, and do any and all acts and things for and on behalf
of Debtor, which Secured Party may reasonably deem necessary or advisable to
maintain, protect, realize upon and preserve the Collateral and Secured Party’s
security interest therein and to accomplish the purposes of this Agreement.
Secured Party agrees that, except upon and during the continuance of an Event of
Default, it shall not exercise the power of attorney, or any rights granted to
Secured Party, pursuant to clause (ii). The foregoing power of attorney is
coupled with an interest and irrevocable so long as the Obligations have not
been paid and performed in full.

SECTION 7. Events of Default. Any of the following events which shall occur and
be continuing shall constitute an “Event of Default”:

(a) Any Event of Default under the Note.

(b) Any levy upon, seizure or attachment of any of the Collateral which shall
not have been rescinded or withdrawn.

SECTION 8. Remedies.

(a) Upon the occurrence and during the continuance of any Event of Default,
Secured Party may declare any of the Obligations to be immediately due and
payable and shall have, in addition to all other rights and remedies granted to
it in this Agreement, the Note or any other Document, all rights and remedies of
a secured party under the UCC and other applicable laws. Without limiting the
generality of the foregoing, to the extent permitted by Applicable Law,
(i) Secured Party may peaceably and without notice enter any premises of Debtor,
take possession of any the Collateral, remove or dispose of all or part of the
Collateral on any premises of such Debtor or elsewhere, or, in the case of
equipment, render it nonfunctional, and otherwise collect, receive, appropriate
and realize upon all or any part of the Collateral, and demand, give receipt
for, settle, renew, extend, exchange, compromise, adjust, or sue for all or

 

5



--------------------------------------------------------------------------------

any part of the Collateral, as Secured Party may determine; (ii) Secured Party
may require any Debtor to assemble all or any part of the Collateral and make it
available to Secured Party at any place and time designated by Secured Party;
(iii) Secured Party may secure the appointment of a receiver of the Collateral
or any part thereof (to the extent and in the manner provided by applicable
law); (iv) Secured Party may sell, resell, lease, use, assign, license,
sublicense, transfer or otherwise dispose of any or all of the Collateral in its
then condition or following any commercially reasonable preparation or
processing (utilizing in connection therewith any of Debtor’s assets, without
charge or liability to Secured Party therefor) at public or private sale, by one
or more contracts, in one or more parcels, at the same or different times, for
cash or credit, or for future delivery without assumption of any credit risk,
all as Secured Party deems advisable; provided, however, that in the event of
the exercise by Secured Party of any of its rights under this Section 8, any
sale or transfer of the Collateral shall be subject to the terms and conditions
of the New License Agreement and the New License Agreement shall not be
terminated as a result of any such exercise; provided, further, however, that
Debtor shall be credited with the net proceeds of sale only when such proceeds
are finally collected by Secured Party. Secured Party shall have the right upon
any such public sale, and, to the extent permitted by law, upon any such private
sale, to purchase the whole or any part of the Collateral so sold, free of any
right or equity of redemption, which right or equity of redemption Debtor hereby
releases, to the extent permitted by law. Secured Party shall give Debtor such
notice of any private or public sales as may be required by the UCC or other
applicable law.

(b) Solely for the purpose of enabling Secured Party to exercise its rights and
remedies under this Section 8 or otherwise in connection with this Agreement,
Debtor hereby grants to Secured Party an irrevocable, non-exclusive and
assignable license (exercisable without payment or royalty or other compensation
to Debtor) to use, license or sublicense any intellectual property Collateral,
provided that (i) rights under such license shall only be exercised upon an
Event of Default and (ii) Secured Party’s rights under this Section 8(b) shall
terminate upon termination of this Agreement in accordance with Section 23.

(c) Secured Party shall not have any obligation to clean up or otherwise prepare
the Collateral for sale. Secured Party has no obligation to attempt to satisfy
the Obligations by collecting them from any other Person liable for them, and
Secured Party may release, modify or waive any Collateral provided by any other
Person to secure any of the Obligations, all without affecting Secured Party’s
rights against Debtor. Debtor waives any right it may have to require Secured
Party to pursue any third Person for any of the Obligations. Secured Party may
comply with any applicable state or federal law requirements in connection with
a disposition of the Collateral and compliance will not be considered adversely
to affect the commercial reasonableness of any sale of the Collateral. Secured
Party may sell the Collateral without giving any warranties as to the
Collateral. Secured Party may specifically disclaim any warranties of title or
the like. This procedure will not be considered adversely to affect the
commercial reasonableness of any sale of the Collateral. If Secured Party sells
any of the Collateral upon credit, Debtor will be credited only with payments
actually made by the purchaser, received by Secured Party and applied to the
indebtedness of the purchaser. In the event the purchaser fails to pay for the
Collateral, Secured Party may resell the Collateral and Debtor shall be credited
with the proceeds of the sale.

 

6



--------------------------------------------------------------------------------

(d) To the extent Debtor uses the proceeds of any of the Obligations to purchase
Collateral, Debtor’s repayment of the Obligations shall apply on a “first-in,
first-out” basis so that the portion of the Obligations used to purchase a
particular item of Collateral shall be paid in the chronological order the
Debtor purchased the Collateral.

(e) The cash proceeds actually received from the sale or other disposition or
collection of Collateral, and any other amounts received in respect of the
Collateral the application of which is not otherwise provided for herein, shall
be applied first, to the payment of the reasonable costs and expenses of Secured
Party in exercising or enforcing its rights hereunder and in collecting or
attempting to collect any of the Collateral, and to the payment of all other
amounts payable to Secured Party pursuant to Section 12 hereof; and second, to
the payment of the Obligations. Any surplus thereof which exists after payment
and performance in full of the Obligations shall be promptly paid over to Debtor
or otherwise disposed of in accordance with the UCC or other applicable law.
Debtor shall remain liable to Secured Party for any deficiency which exists
after any sale or other disposition or collection of Collateral.

(f) If, and solely to the extent, in the exercise of its rights under this
Section 8, the Secured Party requests, in its sole discretion, but without any
obligation to do so, Debtor to assign all of its right, title and interest in
and to the New License Agreement to Secured Party, Secured Party agrees that
such assignment shall not result in the termination of any rights sublicensed to
any Sublicensee under the New License Agreement to the extent set forth in any
license agreement entered into between (i) Guarantor and/or Arius and (ii) any
Sublicensee(s) (the “Sublicense Agreement(s)”), even if the rights of Arius and
CDC are terminated under the New License Agreement (including, without
limitation, rendering an exclusive license non-exclusive) with respect to any
applicable rights under the Purchased Assets, and such Sublicensee(s) shall
continue the undisturbed enjoyment of its (their) rights under, and subject to
the terms and conditions of (including the right of termination in the event of
a default by such Sublicensee(s)), the Sublicense Agreement(s); provided,
however, that Secured Party shall have the same rights as Guarantor and/or Arius
had against Sublicensee under such Sublicense Agreement(s). Any such Sublicensee
shall be deemed a third-party beneficiary solely with respect to this
Section 8(f) and Secured Party agrees not to revise the terms of this
Section 8(f) in a manner adverse to any Sublicensee, without such Sublicensee’s
prior written consent, which consent shall not be unreasonably withheld.

SECTION 9. Certain Waivers. Debtor waives, to the fullest extent permitted by
law, (a) any right of redemption with respect to the Collateral, whether before
or after sale hereunder, and all rights, if any, of marshalling of the
Collateral or other collateral or security for the Obligations; (b) any right to
require Secured Party (i) to proceed against any Person, (ii) to exhaust any
other collateral or security for any of the Obligations, (iii) to pursue any
remedy in Secured Party’s power, or (iv) to make or give any presentments,
demands for performance, notices of nonperformance, protests, notices of
protests or notices of dishonor in connection with any of the Collateral; and
(c) all claims, damages, and demands against Secured Party arising out of the
repossession, retention, sale or application of the proceeds of any sale of the
Collateral

SECTION 10. Notices. All notices or other communications hereunder shall be in
writing (including by facsimile transmission or by email) and mailed, sent or
delivered to the respective parties hereto at or to their respective addresses,
facsimile numbers or email addresses

 

7



--------------------------------------------------------------------------------

set forth below their names on the signature pages hereof, or at or to such
other address, facsimile number or email address as shall be designated by any
party in a written notice to the other parties hereto. All such notices and
other communications shall be deemed to be delivered when a record (within the
meaning of the UCC) has been (a) delivered by hand; (b) sent by mail upon the
earlier of the date of receipt or five business days after deposit in the mail,
first class (or air mail as to communications sent to or from the United
States); (c) sent by facsimile transmission; or (iv) sent by email. Electronic
mail may be used only for routine communications, such as distribution of
informational documents or documents for execution by the parties thereto, and
may not be used for any other purpose.

SECTION 11. No Waiver; Cumulative Remedies. No failure on the part of Secured
Party to exercise, and no delay in exercising, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, remedy, power or privilege preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights and remedies under this Agreement are cumulative
and not exclusive of any rights, remedies, powers and privileges that may
otherwise be available to Secured Party.

SECTION 12. Costs and Expenses; Indemnification.

(a) Debtor agrees to pay on demand: all reasonable, documented costs and
expenses of Secured Party, and the fees and disbursements of counsel, in
connection with the enforcement or proper attempted enforcement of, and
preservation of any rights or interests under, this Agreement and the Note,
including in any out-of-court workout or other refinancing or restructuring or
in any bankruptcy case, and the protection, sale or collection of, or other
realization upon, any of the Collateral, including all reasonable, documented
expenses of taking, collecting, holding, sorting, handling, preparing for sale,
selling, or the like, and other such expenses of sales and collections of
Collateral.

(b) Debtor hereby agrees to indemnify and defend Secured Party, any affiliate
thereof, and their respective directors, officers, employees, agents, counsel
and other advisors (each an “Indemnified Person”) against, and hold each of them
harmless from, any and all liabilities, obligations, losses, claims, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever, including the reasonable fees and disbursements of
counsel to an Indemnified Person, which may be imposed on or incurred by any
Indemnified Person, or asserted against any Indemnified Person by any third
party or by Debtor, in any way relating to or arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or thereunder, the transactions
contemplated hereby or the Collateral, or (ii) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by Debtor (the “Indemnified Liabilities”); provided that Debtor shall
not be liable to any Indemnified Person for any portion of such Indemnified
Liabilities to the extent they are found by a final decision of a court of
competent jurisdiction to have resulted from such Indemnified Person’s gross
negligence or willful misconduct. If and to the extent that the foregoing
indemnification is for any reason held

 

8



--------------------------------------------------------------------------------

unenforceable, Debtor agrees to make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law.

(c) Any amounts payable to Secured Party under this Section 12 or otherwise
under this Agreement if not paid upon demand shall bear interest from the date
of such demand until paid in full, at the default rate of interest set forth in
the Note.

SECTION 13. Binding Effect. This Agreement shall be binding upon, inure to the
benefit of and be enforceable by Debtor, Secured Party and their respective
successors and assigns and shall bind any Person who becomes bound as a debtor
to this Agreement.

SECTION 14. Governing Law. This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of New York (as permitted
by Section 5-1401 of the New York General Obligations Law), without giving
effect to any choice of law rule that would cause the application of the laws of
any jurisdiction other than the internal laws of the State of New York to the
rights and duties of the parties, except as required by mandatory provisions of
law and to the extent the validity or perfection of the security interests
hereunder, or the remedies hereunder, in respect of any Collateral are governed
by the law of a jurisdiction other than New York.

SECTION 15. Entire Agreement. This Agreement contains the entire agreement of
the parties with respect to the subject matter hereof and supersedes any prior
agreements, commitments, drafts, communications, discussions and understandings,
oral or written, with respect thereto.

SECTION 16. Amendment/Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent to any departure by Debtor therefrom, shall in any
event be effective unless the same shall be in writing and signed by Secured
Party and then such amendment, waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

SECTION 17. Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under all
applicable laws and regulations. If, however, any provision of this Agreement
shall be prohibited by or invalid under any such law or regulation in any
jurisdiction, it shall, as to such jurisdiction, be deemed modified to conform
to the minimum requirements of such law or regulation, or, if for any reason it
is not deemed so modified, it shall be ineffective and invalid only to the
extent of such prohibition or invalidity without affecting the remaining
provisions of this Agreement, or the validity or effectiveness of such provision
in any other jurisdiction.

SECTION 18. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement. Signatures to this
Agreement may be transmitted by facsimile and such signatures shall be deemed to
be originals.

SECTION 19. Time is of the Essence. Time is of the essence with respect to every
provision of this Agreement.

 

9



--------------------------------------------------------------------------------

SECTION 20. No Presumption. The parties acknowledge that each party and its
counsel have participated in the negotiation and preparation of this Agreement.
This Agreement shall be construed without regard to any presumption or other
rule requiring construction against the party causing the Agreement to be
drafted.

SECTION 21. WAIVER OF JURY TRIAL. THE DEBTOR AND, BY ITS ACCEPTANCE HEREOF, THE
SECURED PARTY, HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS
AGREEMENT.

SECTION 22. Limitation on Interest. It is the intention of the parties hereto to
conform strictly to applicable usury laws. Accordingly, all agreements between
Debtor and Secured Party with respect to the Note are hereby expressly limited
so that in no event, whether by reason of acceleration of maturity or otherwise,
shall the amount paid or agreed to be paid to Secured Party or charged by
Secured Party for the use, forbearance or detention of the money to be lent
hereunder or otherwise, exceed the maximum amount allowed by law. If, at the
time of performance, fulfillment of any provision of the Loan Documents shall
involve transcending the limit of validity prescribed by applicable law, then,
ipso facto, the obligation to be fulfilled shall be reduced to the limit of such
validity. If Secured Party shall ever receive as interest an amount which would
exceed the highest lawful rate, the receipt of such excess shall be deemed a
mistake and (a) shall be canceled automatically or (b) if paid, such excess
shall be (i) credited against the principal amount of the Loan to the extent
permitted by applicable law or (ii) rebated to Debtor if it cannot be so
credited under applicable law. Furthermore, all sums paid or agreed to be paid
under the Loan Documents for the use, forbearance, or detention of money shall
to the extent permitted by applicable law be amortized, prorated, allocated, and
spread throughout the full term of the Note until payment in full so that the
rate or amount of interest on account of the Note does not exceed the maximum
lawful rate of interest from time to time in effect and applicable to the Note
for so long as the Note is outstanding. The terms and provisions of this Section
shall control and supersede every other provision of the Collateral Documents.

SECTION 23. Termination. Upon payment and performance in full of all
Obligations, the security interest created under this Agreement shall terminate
and Secured Party shall promptly execute and deliver to Debtor such documents
and instruments reasonably requested by Debtor as shall be necessary to evidence
termination of all security interests given by Debtor to Secured Party
hereunder.

[remainder of page intentionally left blank]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement, as of
the date first above written.

 

ARIUS TWO, INC., a Delaware corporation

2501 Aerial Center Parkway, Suite 205

Morrisville, North Carolina 27560

By:  

/s/ Mark Sirgo

Name:   Mark Sirgo Title:   Chief Executive Officer QLT USA, INC., a Delaware
corporation 2579 Midpoint Drive Fort Collins, CO 80525 By:  

/s/ Michael R. Duncan

Name:   Michael R. Duncan Title:   President

 

11



--------------------------------------------------------------------------------

EXHIBIT A

PERMITTED LIENS

“Permitted Liens” means the following:

 

1. Any liens arising under this Security Agreement or any other Collateral
Documents;

 

2. Licenses or sublicenses granted under any intellectual property rights
included in the Collateral in the ordinary course of Debtor’s business;
provided, such licenses and sublicenses are part of the Collateral.



--------------------------------------------------------------------------------

SCHEDULE 1

to the Security Agreement

 

1. Patents and Patent Applications.

See Schedule A attached.

 

2. Trademarks, Service Marks and Trade Names and Trademark, Service Mark and
Trade Name Applications.

BEMA with respect to the United States and its territories and possessions
(including the Commonwealth of Puerto Rico), Canada, and Mexico, including but
not limited to:

 

COUNTRY

  

APPLICATION NO./

FILING DATE

  

REGISTRATION NO./

REGISTRATION DATE

  

EXPIRATION/

RENEWAL DATE

United States

  

78424675

May 25, 2004

   Pending   



--------------------------------------------------------------------------------

SCHEDULE A

PATENTS AND PATENT APPLICATIONS

 

App. No./

Patent No.

  

Filing Date/

Issue Date

  

Country

  

Title

  

Status

  

Attorney

Docket No.

08/734,519

5,800,832

   18-Oct-1996

01-Sep-1998

   US    Bioerodable Film For Delivery Of Pharmaceutical Compounds To Mucosal
Surfaces    Granted    092

09/144,827

6,159,498

   01-Sep-1998

12-Dec-2000

   US    Same As Above    Granted    092CN 09/069,703    29-Apr-1998    US   
Pharmaceutical Carrier Device Suitable For Delivery Of Pharmaceutical Compounds
To Mucosal Surfaces    Pending    092CPRCE 09/684,682    04-Oct-2000    US   
Same As Above    Abandoned    092CPDVRCE 10/962,833    12-Oct-2004    US    Same
As Above    Published    092CPDVCN 11/069,089    01-Mar-2005    US    Same As
Above    Published    092CPDVCN2

2,268,187

2,268,187

   16-Oct-1997

05-Jun-2007

   CA    Bioerodable Film For Delivery Of Pharmaceutical Compounds To Mucosal
Surfaces    Granted    092CA 2,329,128    29-Apr-1999    CA    Pharmaceutical
Carrier Device Suitable For Delivery Of Pharmaceutical Compounds To Mucosal
Surfaces    Pending    092PC2CA 60/495,356    15-Aug-2003    US    Adhesive
Bioerodible Transmucosal Drug Delivery System    Expired    093-1

PCT/US04/0

26531

   16-Aug-2004    PCT    Same As Above    Nationalized    093PC 11/355,312   
15-Feb-2006    US    Same As Above    Pending    093CN 11/645,091    22-Dec-2006
   US    Same As Above    Pending    093CN2 2,535,846    16-Aug-2004    CA   
Same As Above    Pending    093CA

PA/a/2006/0

01776

   16-Aug-2004    MX    Same As Above    Pending    093MX 10/121,430   
11-Apr-2002    US    Process For Loading A Drug Delivery Device    Abandoned   
094

PCT/US03/1

1313

   11-Apr-2003    PCT    Same As Above    Abandoned    094PC 60/441,829   
22-Jan-2003    US    Bioerodable Film For Delivery Of    Expired    095-1



--------------------------------------------------------------------------------

App. No./

Patent No.

  

Filing Date/

Issue Date

  

Country

  

Title

  

Status

  

Attorney

Docket No.

         Pharmaceutical Compounds To Mucosal Surfaces       10/763,063   
22-Jan-2004    US    Bioerodable Film For Delivery Of Pharmaceutical Compounds
To Mucosal Surfaces    Unknown    095

 

2